UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22437 Guggenheim Build America Bonds Managed Duration Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: December 1, 2010 – February 28, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. GBAB Guggenheim Build America Bonds Managed Duration Trust Portfolio of Investments February 28, 2011 (unaudited) Optional Principal Rating Call Amount Description (S&P)* Coupon Maturity Provisions** Value Long-Term Investments - 114.4% Municipal Bonds - 100.5% Alabama - 3.0% Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds(a) AA+ 7.10% 09/01/2035 09/01/20 @ 100 Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds(a) (f) AA+ 7.20% 09/01/2038 09/01/20 @ 100 Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds(a) AA+ 7.25% 09/01/2040 09/01/20 @ 100 California - 16.4% Alhambra Unified School District, Elementary Schools Improvement District, Los Angeles County, California, Election of 2008 General Obligation Bonds, Federally Taxable, Series B-1(a) A+ 6.70% 02/01/2026 N/A California, General Obligation Bonds, Various Purpose, Taxable Build America Bonds(a) A- 7.70% 11/01/2030 11/01/20 @ 100 Los Angeles, California, Department of Water & Power Revenue, Taxable Build America Bonds(a) AA- 7.00% 07/01/2041 07/01/21 @ 100 Los Angeles, California, Department of Water & Power Revenue, Taxable Build America Bonds(a) AA 7.00% 07/01/2041 07/01/20 @ 100 Metropolitan Water District, Southern California, Water Revenue Bonds, 2010 Authorization, Series A, Taxable Build America Bonds(a) AAA 6.95% 07/01/2040 07/01/20 @ 100 Monrovia Unified School District, Los Angeles County, California, Election of 2006 General Obligation Bonds, Build America Bonds, Federally Taxable, Series C-1(a) A+ 7.25% 08/01/2028 N/A Riverside Community College District, Riverside County, California, Election of 2004 General Obligation Bonds, Series 2010 D-1, Taxable Build America Bonds(a) (f) AA 7.02% 08/01/2040 08/01/20 @ 100 Santa Ana Unified School District, California, General Obligation Bonds, Federally, Taxable Build America Bonds(a) Aa2 6.80% 08/01/2030 N/A Santa Ana Unified School District, California, General Obligation Bonds, Federally, Taxable Build America Bonds(a) (f) Aa2 7.10% 08/01/2040 N/A Sonoma Valley Unified School District, General Obligation, Federally Taxable Build America Bonds(a) AA- 7.12% 08/01/2028 08/01/20 @ 100 Colorado - 3.1% Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Qualified School Construction, Series 2010D AA- 6.82% 03/15/2028 N/A Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Build America Bonds, Series 2010E(a) AA- 7.02% 03/15/2031 03/15/21 @ 100 Florida - 4.4% Miami-Dade County, Florida, Transit Sales Surtax Revenue, Taxable Build America Bonds, Series B(a) AA 6.91% 07/01/2039 07/01/19 @ 100 Orlando, Florida, Community Redevelopment Agency, Taxable Tax Increment Revenue Build America Bonds, Series 2010B(a) (f) A 7.78% 09/01/2040 09/01/20 @ 100 Illinois - 13.0% Chicago, Illinois, Board of Education, Unlimited Tax General Obligation Bonds, Dedicated Revenues, Taxable Build America Bonds, Series 2010D(a) AA- 6.52% 12/01/2040 N/A Chicago, Illinois, Second Lien Wastewater Transmission Revenue Project Bonds, Taxable Build America Bonds, Series 2010B(a) (f) A+ 6.90% 01/01/2040 N/A Chicago, Illinois, Second Lien WaterRevenueBonds, Taxable Build America Bonds, Series 2010B(a) AA- 6.74% 11/01/2040 N/A Illinois, General Obligation Bonds, Taxable Build America Bonds, Series 2010-5(a) A+ 7.35% 07/01/2035 N/A Northern Illinois Municipal Power Agency, Power Project Taxable Revenue Bonds, Prairie State Project Build America Bonds(a) A2 7.62% 01/01/2030 N/A Northern Illinois Municipal Power Agency, Power Project Taxable Revenue Bonds, Prairie State Project Build America Bonds(a) A2 7.82% 01/01/2040 N/A Northern Illinois University, Auxiliary Facilities System Revenue Bonds, Build America Program, Taxable, Series 2010(a) Aa3 7.95% 04/01/2035 04/01/20 @ 100 Northern Illinois University, Auxiliary Facilities System Revenue Bonds, Build America Program, Taxable, Series 2010(a) Aa3 8.15% 04/01/2041 04/01/20 @ 100 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Project, Build America Bonds, Series 2010-B(a) AA 7.03% 04/15/2032 04/15/20 @ 100 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Council Project, Recovery Zone Economic Development Bonds, Series 2010C(a) (f) AA 7.23% 10/15/2035 04/15/20 @ 100 Indiana - 5.5% Evansville-Vanderburgh Independent School Building Corporation, Unlimited Taxable Ad Valorem Property Tax First Mortgage Bonds, Series 2010E(a) AA+ 6.50% 01/15/2030 07/15/20 @ 100 Noblesville Multi-School Building Corporation, Hamilton County, Indiana, Taxable Unlimited Ad Valorem Property Tax First Mortgage Bonds, Build America Bonds, Series 2010(a) AA+ 6.50% 07/15/2030 01/15/21 @ 100 Louisiana - 0.3% Tangipahoa Parish Hospital Service District No. 1, Louisiana, Taxable Hospital Revenue Bonds, North Oaks Health System Project, Build America Bonds, Series 2009A(a) AA+ 7.20% 02/01/2042 02/01/20 @ 100 Michigan - 3.8% Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Qualified School Construction Bonds, Series 2010A AA- 6.65% 05/01/2029 N/A Detroit, Michigan, School District, Build America Bonds(a) AA- 7.75% 05/01/2039 N/A Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Build America Bonds, Series 2010B(a) (f) AA- 6.85% 05/01/2040 05/01/20 @ 100 Oakridge, Michigan, Public Schools, Unlimited Tax General Obligation Bonds AA- 6.75% 05/01/2026 05/01/20 @ 100 Whitehall District Schools, Muskegon County, Michigan, 2010 School Building and Site Bonds, General Obligation, Unlimited Tax Bonds, Taxable Qualified School Construction Bonds, Series A AA- 6.10% 05/01/2026 05/01/20 @ 100 Whitehall District Schools, Muskegon County, Michigan, 2010 School Building and Site Bonds, General Obligation, Unlimited Tax Bonds, Taxable Qualified School Construction Bonds, Series A AA- 6.50% 05/01/2029 05/01/20 @ 100 Minnesota - 1.0% St. Paul Housing & Redevelopment Authority, Federally Taxable Revenue Bonds, Build America Bonds(a) AA 7.25% 02/01/2035 02/01/21 @ 100 St. Paul Housing & Redevelopment Authority, Federally Taxable Revenue Bonds, Build America Bonds(a) AA 7.50% 02/01/2040 02/01/21 @ 100 Mississippi - 2.0% Medical Center Educational Building Corporation, Taxable Build America Bonds, University of Mississippi Medical Center Facilities Expansion and Renovation Project, Series 2010A(a) (f) AA- 6.84% 06/01/2035 06/01/20 @ 100 Mississippi, Hospital Equipment and Facilities Authority, Taxable Build America Revenue Bonds, Forrest County General Hospital Project, Series 2010(a) A2 7.27% 01/01/2032 01/01/20 @ 100 Mississippi, Hospital Equipment and Facilities Authority, Taxable Build America Revenue Bonds, Forrest County General Hospital Project, Series 2010(a) A2 7.39% 01/01/2040 01/01/20 @ 100 Nevada - 2.8% Clark County, Nevada, Airport Revenue Bonds, Build America Bonds, Series B(a) AA- 6.88% 07/01/2042 07/01/19 @ 100 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Water Bonds, Taxable Build America Bonds, Series 2009A(a) AA+ 7.10% 06/01/2039 06/01/19 @ 100 Nevada System of Higher Education University, Revenue Bonds, Build America Bonds(a) AA- 7.60% 07/01/2030 07/01/20 @ 100 Nevada System of Higher Education University, Revenue Bonds, Build America Bonds(a) AA- 7.90% 07/01/2040 07/01/20 @ 100 New Jersey - 6.2% Camden County Improvement Authority, Camden County, New Jersey, Lease Revenue Bonds, Cooper Medical School of Rowan University Project, Series 2010A(a) A+ 7.75% 07/01/2034 07/01/20 @ 100 Camden County Improvement Authority, Camden County, New Jersey, Lease Revenue Bonds, Cooper Medical School of Rowan University Project, Series 2010A(a) A+ 7.85% 07/01/2035 07/01/20 @ 100 New Jersey Turnpike Authority, Turnpike Revenue Bonds, Federally Taxable Issuer Subsidy, Build America Bonds, Series 2010A(a) (f) A+ 7.10% 01/01/2041 N/A New York - 6.0% Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Taxable Build America Bonds, Series 2010E(a) A 7.13% 11/15/2030 11/15/20 @ 100 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Taxable Build America Bonds, Series 2010B-1(a) (f) A 6.55% 11/15/2031 N/A Westchester County Health Care Corporation, Revenue Bonds, Taxable Build America Bonds, Series 2010(a) BBB 8.57% 11/01/2040 N/A Ohio - 5.4% American Municipal Power, Inc., Combined Hydroelectric Projects Revenue Bonds, New Clean Renewable Energy Bonds, Series 2010C(a) A 7.33% 02/15/2028 N/A Cuyahoga County, Ohio, Hospital Revenue Bonds, The Metrohealth System, Build America Bonds, Taxable Series 2009B(a) A- 8.22% 02/15/2040 N/A Madison Local School District, Richland County, Ohio, School Improvement, Taxable Build America Bonds, Series 2010A(a) AA 6.90% 12/01/2034 12/01/20 @ 100 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Build America Bonds, Series 2010A(a) AA 7.15% 12/01/2039 12/01/20 @ 100 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Build America Bonds, Series 2010A(a) AA 7.30% 12/01/2043 12/01/20 @ 100 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Qualified School Construction Bonds, Series 2010B AA 6.65% 12/01/2029 12/01/20 @ 100 Toronto City School District, Ohio, Qualified School Construction BondsGeneral Obligation Bonds AA 7.00% 12/01/2028 12/01/20 @ 100 Pennsylvania - 3.8% Lebanon, Pennsylvania, Sewer Revenue Bonds, Taxable Build America Bonds, Series B of 2010(a) A+ 7.14% 12/15/2035 06/15/20 @ 100 Pittsburgh, Pennsylvania, School District, Taxable Qualified School Construction Bonds, Series D A 6.85% 09/01/2029 N/A South Carolina - 1.4% Horry County, South Carolina, Taxable Airport Revenue Bonds, Recovery Zone Economic Development Bonds, Series 2010B(f) A- 7.33% 07/01/2040 N/A South Dakota - 1.0% Pierre, South Dakota, Taxable Electric Revenue Bonds, Recovery Zone Economic Development Bonds, Series 2010C(f) A2 7.50% 12/15/2040 12/15/19 @ 100 Texas - 5.9% Dallas, Texas, Convention Center Hotel Development Corporation, Hotel Revenue Bonds, Taxable Build America Bonds, Series 2009B(a) (f) A+ 7.09% 01/01/2042 N/A El Paso, Texas, Combination Tax and Revenue Certification of Obligation, Taxable Build America Bonds, Series 2010B(a) AA 6.70% 08/15/2036 08/15/20 @ 100 Vermont - 2.8% Vermont State Colleges, Revenue Bonds, Taxable Build America Bonds, Series 2010B(a) A+ 6.10% 07/01/2025 07/01/20 @ 100 Vermont State Colleges, Revenue Bonds, Taxable Build America Bonds, Series 2010B(a) A+ 7.21% 07/01/2040 07/01/20 @ 100 Washington - 9.4% Anacortes, Washington, Utility System Improvement Revenue Bonds, Build America Bonds, Series 2010B(a) AA- 6.48% 12/01/2030 12/01/20 @ 100 Auburn, Washington, Utility System Revenue Bonds, Taxable Build America Bonds, Series 2010B(a) AA 6.40% 12/01/2030 12/01/20 @ 100 Central Washington University, System Revenue Bonds, 2010, Taxable Build America Bonds, Series B(a) A1 6.50% 05/01/2030 N/A Public Hospital District No. 1, King County, Washington, Valley Medical Center, Hospital Facilities Revenue Bonds, Series 2010B(a) BBB+ 8.00% 06/15/2040 06/15/20 @ 100 Washington State Convention Center Public Facilities District, Lodging Tax Bonds, Taxable Build America Bonds, Series 2010B(a) A+ 6.79% 07/01/2040 N/A Washington State University, Housing and Dining System Revenue Bonds, Taxable Build America Bonds, Series 2010B(a) (f) A+ 7.10% 04/01/2032 N/A Washington State University, Housing and Dining System Revenue Bonds, Taxable Build America Bonds, Series 2010B(a) (f) A+ 7.40% 04/01/2041 N/A West Virginia - 3.3% State of West Virginia, Higher Education Policy Commission, Revenue Bonds, Federally Taxable Build America Bonds, 2010 Series B(a) A+ 7.65% 04/01/2040 N/A Total Municipal Bonds - 100.5% (Cost $336,064,715) Corporate Bonds - 4.4% Building Materials - 0.6% Cemex SAB de CV (Mexico)(b) B 9.00% 01/11/2018 01/11/15 @ 105 Commercial Services - 0.3% NCO Group, Inc. CCC- 11.88% 11/15/2014 11/15/11 @ 103 Distribution & Wholesale - 0.2% Baker & Taylor, Inc.(b) CCC+ 11.50% 07/01/2013 07/01/11 @ 103 Engineering & Construction - 0.2% Alion Science and Technology Corp. CCC 10.25% 02/01/2015 02/01/12 @ 103 Entertainment - 0.5% Diamond Resorts Corp.(b) B- 12.00% 08/15/2018 08/15/14 @ 106 Food - 0.6% Bumble Bee Acquisition Corp.(b) B+ 9.00% 12/15/2017 12/15/14 @ 105 Internet - 1.3% GXS Worldwide, Inc. B 9.75% 06/15/2015 06/15/12 @ 105 Mining - 0.1% Midwest Vanadium Pty Ltd.(b) B- 11.50% 02/15/2018 02/15/15 @ 106 Trucking & Leasing - 0.6% AWAS Aviation Capital Ltd. (Ireland)(b) BBB- 7.00% 10/15/2016 10/18/13 @ 104 Total Corporate Bonds - 4.4% (Cost $14,526,300) Asset Backed Securities - 5.7% Collateralized Debt Obligation - 2.6% Putnam Structured Product, Series 2003-1A, Class A1LB(b) (c) BB- 0.72% 10/15/2038 N/A TIAA Real Estate Ltd., Series 2002-1A, Class III(b) (d) BBB+ 7.60% 05/22/2037 N/A Collateralized Loan Obligation - 0.7% Alm Loan Funding, Series 2010-3A, Class C(b) (c) BBB 4.43% 11/20/2020 N/A Newstar Trust, Series 2005-1A, Class C(b) (c) B+ 1.15% 07/25/2018 N/A Transportation - 1.5% Airplanes Pass-Through Trust, Series 2001-1A, Class A9(c) CCC 0.82% 03/15/2019 N/A UAL Pass-Through Trust Series 2000-1, Series 001B BB+ 8.03% 7/1/2012 N/A Vega Containervessel PLC, Series 2006-1A, Class A(b) Ba3 5.56% 02/10/2021 N/A Whole Business - 0.9% Adams Outdoor Advertising, LP, Series 2010-1, Class B(b) Ba2 8.84% 12/20/2040 N/A Adams Outdoor Advertising, LP, Series 2010-1, Class C(b) B3 10.76% 12/20/2040 N/A Total Asset Backed Securities - 5.7% (Cost $19,386,064) Collateralized Mortgage Obligations - 0.5% GS Mortgage Securities Corp. II, Series 2007-EOP, Class H(b) (c ) BBB- 3.58% 03/06/2020 N/A (Cost $1,780,709) Term Loans - 1.7%(e) Oil Field Services - 0.9% NR 10.75% 12/22/2016 N/A Southern Pacific Resource 2nd Lien (Canada) Restaurants - 0.2% NR 9.25% 07/06/2014 N/A Center Cut Hospitality TL Technology - 0.6% NR 7.50% 01/20/2017 N/A Flexera Software, Inc. Total Term Loans - 1.7% (Cost $5,515,943) Number of Shares Description Value Preferred Stock - 1.6% Transportation - 1.6% NR 9.50% - N/A Seaspan Corp., Series C (Cost $5,000,000) Total Long-Term Investments - 114.4% (Cost $382,273,731) Short-Term Investments - 1.6% Number of Shares Description Value Money Market - 1.6% N/A 0.19% N/A N/A Federated Prime Obligations Fund (Cost $5,460,147) Total Investments - 116.0% (Cost $387,733,878) Other Assets in excess of Liabilities - 1.8% -60,821,754 Reverse Repurchase Agreements - (17.8%) Net Assets- 100.0% LP - Limited Partnership N/A- Not Available PLC - Public Limited Company SAB de CV - Publicly Traded Company * Ratings shown are per Standard & Poor's, Moody's or Fitch.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Taxable municipal bond issued as part of the Build America Bond program. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2011 these securities amounted to $25,667,950, which represents 7.5% of net assets applicable to common shares. (c) Floating or variable rate coupon.The rate shown is as of 02/28/2011. (d) Security is a "Step-up" bond where the coupon increases or steps up at a predetermined date.The rate shown reflects the rate in effect at the end of the reporting period. (e) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark.In addition, term loans may include mandatory and/or optional prepayment terms.As a result, the actual maturity dates of the loan may be different than the amounts disclosed in the portfolios of investments.Term loans may be considered restricted in that the Fund may be contractually obligated to secure approval from the Agent Bank and/or Borrower prior to the sale or disposition of loan. (f) All or a portion of this security is held by the counterparty as collateral for open reverse repurchase agreements. Country Allocation* United States 96.7% Marshall Islands 1.4% Canada
